
	
		I
		112th CONGRESS
		2d Session
		H. R. 6663
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2012
			Mr. Brooks introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To permanently extend the 2001 and 2003 tax
		  cuts.
	
	
		1.Permanent extension of tax
			 relief
			(a)2001 tax
			 reliefThe Economic Growth and Tax Relief Reconciliation Act of
			 2001 is amended by striking title IX.
			(b)2003
			 reliefTitle III of the Jobs and Growth Tax Relief Reconciliation
			 Act of 2003 is amended by striking section 303.
			
